Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 12/19/2019 which is a national stage application of PCT/US2018/038344 filed 6/19/2018, which claims domestic priority to 62/524,334 filed 6/23/2017.

As filed, claims 1, 2, 7, 9, 11-14, 20, 22-24, 26, 27, 30-34, 36-40, 43, 49, and 53  are pending; and claims 3-6, 8, 10, 15-19, 21, 25, 28, 29, 35, 41, 42, 44-48, 50-52, and 54 are cancelled.

Election/Restrictions
Applicant's election with traverse of Group I - Claims 1, 2, 7, 9, 11-14, 20, 22-24, 26, 27, 30, and 31 in the reply filed on 12/20/2021 is acknowledged.
Regarding the restriction requirement, the traversal is on the ground(s) that CAS694 is not encompassed by the compound of instant formula (I) and thus, the compound of instant formula (I) is a special technical feature that defines a contribution over the prior arts.  Accordingly, the lack of unity requirement should be withdrawn.
After further consideration, the Examiner agreed with the Applicants that CAS694 is not encompassed by the compound of instant formula (I).  However, there are other prior arts that demonstrated the compound of instant formula (I), which is shared between 
Accordingly, the restriction requirement is still deemed proper and is therefore made FINAL.

Claims 32-34, 36-40, 43, 49, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.


Regarding the election of species requirement, Applicant elected the species of  
    PNG
    media_image1.png
    127
    165
    media_image1.png
    Greyscale
, which is compound 19 on pg. 14 of the instant specification. The claims, which read on the elected species, are instant claims 1, 2, 12, 14, 22-24, 27, 30-34, 36-40, 43, 49, and 53.  However, claims 32-34, 36-40, 43, 49, and 53 were previously withdrawn due to non-elected invention.  Accordingly, only claims 1, 2, 12, 14, 22-24, 27, 30, and 31 will be examined herein.

Claims 7, 9, 11, 13, 20, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Because the Markush-type claim (i.e. claim 1) is considered as an improper Markush grouping (see rejection below), the entire scope of the Markush claim cannot be and was not searched.  The Examiner only searched the compounds encompassed by claim 30.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020; 5/1/2020; 6/10/2020; 5/7/2021; and 12/29/2021 has been considered by the Examiner.

	Claim Rejections - Improper Markush Grouping
A “Markush” claim recites a list of alternatively useable species and may encompass a large number of alternative species.  Federal Register, Vol. 76, No. 27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species.  Id.
A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Id.  
Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  Id.
See also MPEP § 803.02 (Rev. 5, Aug. 2006):
In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which appli-cants regard as their invention, unless the subject mat-ter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where com-pounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.


Claims 1, 2, 12, 14, 22-24, 27, 30, and 31 are rejected as containing an improper Markush grouping. 

Claims 1, 2, 12, 14, 22-24, 27, 30, and 31 are drawn to the Markush-type Formula (shown below).

    PNG
    media_image2.png
    168
    177
    media_image2.png
    Greyscale


The formula, as shown above, includes structural core variables A1, A5-A7, R6 and R8.  These variables represent a variety of different organic functional groups.  
Claims 1, 2, 12, 14, 22-24, 27, 30, and 31 are drawn to an improper Markush group because the formula, as shown above, contains alternatively useable species that do not share a single structural similarity.  The only structural feature shared by all species of the formula, as shown above, is the bonds and an amide among all the variables, which is not an art-recognized physical or chemical class.
A1, A5-A7, R6 and R8, for example, prevents the core structure from being an art-recognized physical or chemical class. 
There is no substantial core structure that is shared by all species within the formula above.  In fact, the formula, as shown above, is drawn to multiple core structures, and claims a variety of species that are structurally distinct due to their unique core structures (e.g. see the compounds depicted in claim 30).
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1, 2, 12, 14, 22-24, 27, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 1, the claim recites the following phrases in parenthesis (shown by boxes below) and it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  According, the claim is rendered indefinite.
	In addition, the claim recites “e.g.”, which is synonymous as “for example” and “for example” renders the claim indefinite because it is unclear whether the limitation(s) following “for example” are part of the claimed invention.  See MPEP § 2173.05(d).


    PNG
    media_image3.png
    202
    545
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    273
    535
    media_image4.png
    Greyscale


b)	Regarding claims 2, 12, 14, 22-24, 27, 30, and 31, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue of claim 1, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 2 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

subject matter in claim 1 is drawn to a compound of instant formula (I).  The subject matter in claim 2 is drawn to a limited embodiment of instant formula (I).  
The scope of claim 2 is broader than scope of claim 1 because claim 2 includes species that are outside of instant formula (I) (e.g. instant variables R7, R11, and R12 is I, etc.).  Because the scope of claim 2 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 2 is commensurate with the scope of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 14, 22-24, 27, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,103,720, hereinafter Lubisch.  See IDS filed 3/6/2020.




    PNG
    media_image5.png
    85
    333
    media_image5.png
    Greyscale
(column 7, lines 63-67)

    PNG
    media_image6.png
    122
    233
    media_image6.png
    Greyscale
(column 15, example 5, lines 40-55)

    PNG
    media_image7.png
    122
    325
    media_image7.png
    Greyscale
(column 23, example 15, lines 55-63)

Wherein: instant variable A1 is 2-phenyl-substituted phenyl; instant variable R6 is H; instant variable R8 is -COR1, wherein instant variable R1 is -CONR2R3 and one of instant variables R2 and R3 is H and the other is morpholine-substituted-n-propylene or both instant variables R2 and R3 are H; instant variable A5 is a single bond; instant variable A7 is methylene; and instant variable A6 is unsubstituted phenyl.

    PNG
    media_image8.png
    496
    417
    media_image8.png
    Greyscale
(column 11, lines 33-58)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claim  30 is rejected under 35 U.S.C. 103 as being unpatentable over Lubisch.


Regarding claim 30:
Determining the scope and contents of the prior art:   
	Lubisch, for instance, teaches the abovementioned compound, which is shown below for convenience.


    PNG
    media_image6.png
    122
    233
    media_image6.png
    Greyscale
(column 15, example 5, lines 40-55)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Lubisch, for instance, did not explicitly teach the phenyl substituent (shown by box below) connected to the para position of the phenyl ring (shown by arrow below).
. 
    PNG
    media_image9.png
    195
    233
    media_image9.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be active as cysteine proteases inhibitor).
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
Subsequently, the instant claim is prima facie obvious.

Claim Objections
Claims 1, 2, and 31 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the following phrase:

    PNG
    media_image10.png
    94
    539
    media_image10.png
    Greyscale


	In addition, the abovementioned phrase has a typographical error, wherein “moieties” needs to be corrected to – moieties --.

b)	Regarding claim 1, the claim recites the following phrase, “optionally substituted -O C2-6 alkenyl”.
	Such expression can be clarified by reciting -- optionally substituted -O-C2-6 alkenyl --.

c)	Regarding claim 2, the claim recites the following phrase:

    PNG
    media_image11.png
    77
    537
    media_image11.png
    Greyscale

	The abovementioned phrase has two instance of phenyl and thus, the duplicate needs to be removed.

d)	Regarding claim 31, the claim recites the phrase, “a therapeutically effective amount of claim 1”.
	Such expression can be clarified by reciting -- a therapeutically effective amount of the compound of claim 1 --.
Appropriate correction is required.


Conclusion
Claims 1, 2, 12, 14, 22-24, 27, 30, and 31 are rejected.
Claims 1, 2, and 31 are objected.
Claims 7, 9, 11, 13, 20, 26, 32-34, 36-40, 43, 49, and 53 are withdrawn.
Claims 3-6, 8, 10, 15-19, 21, 25, 28, 29, 35, 41, 42, 44-48, 50-52, and 54 are cancelled.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626